Citation Nr: 1142616	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  10-18 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss, which he has asserted is the result of noise exposure from firearms and IED explosions as a military policeman.  

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran has submitted a private audiogram from April 2010 showing auditory thresholds of 40 decibels at 4,000Hz in both ears.  Thus, he meets the criteria for a current hearing loss disability.  Additionally, exposure to loud noise in service is conceded.

However, it is not clear whether or not the Veteran's current hearing loss is related to his active military service.

The Veteran was afforded a VA examination in September 2008 and at that time, he did not meet the criteria for a hearing loss disability.  Additionally, the Veteran has submitted a copy of an audiogram that appears to have been completed in 2002, prior to the Veteran's active military service.  However, this is somewhat unclear because according to a notation at the bottom of the form, the form is page two out of a total of four pages (which have not been provided by the Veteran).  This 2002 audiogram shows abnormal hearing at 4,000 Hz in both ears, suggesting that the Veteran had at least some hearing loss preceding his active military service.  

The only service treatment records associated with the Veteran's claims file are copies of records he submitted, which do not include a report of the Veteran's enlistment physical and therefore appear to be incomplete.  On remand, the RO should attempt to obtain all of the Veteran's service treatment records, including any enlistment physical.  If additional service treatment records are unavailable, a formal finding of unavailability should be placed of record.  

The Veteran himself should submit these records if he has a copy of the record in question. 

Once the RO has obtained all available service treatment records, the Veteran should also be afforded a new VA examination of his bilateral hearing loss disability.  The examiner is asked to opine whether the Veteran's hearing loss existed prior to his active military, and if so, if it was permanently aggravated beyond the natural progression of the disability by the Veteran's active military service.  

If the examiner concludes that the Veteran's bilateral hearing loss did not exist prior to the Veteran's enlistment, he or she is asked to determine whether it is at least as likely as not that the Veteran's bilateral hearing loss had onset during service or was caused by the Veteran's active military service.  

The Veteran should be provided with notice of how to substantiate a claim for service connection due to aggravation of a non-service connected disability.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of how to substantiate a claim for entitlement to service connection for due to aggravation of a non-service connected disability.

2. Obtain all of the Veteran's service treatment records, including records of any physical examination performed at enlistment.  If additional service treatment records are unavailable, a formal finding of such should be placed of record.  

3. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected bilateral hearing loss disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.  

The examiner is asked to opine whether the Veteran's hearing loss existed prior to his active military service, and if so, if it was permanently aggravated beyond the natural progression of the disability by the Veteran's active military service.  

If the examiner concludes that the Veteran's bilateral hearing loss did not exist prior to the Veteran's enlistment, he or she is asked to determine whether it is at least as likely as not that the Veteran's bilateral hearing loss had onset during service or was caused by the Veteran's active military service.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

